DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 7-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11154969 (hereinafter ‘969). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 2 and 4 of the instant application are fully encompassed by claims 1 and 2 of ‘969 except for the claimed first lateral edge being a “sharp corner at the intersection of the engagement cavity and the bracing surface.” However, the location at the intersection is implied by the fact that the lateral edges are on either side of the bracing surface and the curved portion of the engagement cavity positioned adjacent to first lateral edge of the specific sidewall. The claimed “sharp corner” is implied by this intersection and the fact that the bracing surface which has the lateral edge is flat. A flat surface intersecting a curved cavity would necessarily form a sharp corner. Claims 3, 7, 8, 9, 10, 11, 12, 13, 14, and 15 of the instant application correspond directly with claims 12, 7, 8, 9, 2, 3, 4, 6, 10, and 11 of ‘969 respectively.
Claims 5-6 and 16-18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11154969 in view of Whitehead et al (US 2011/0252925). Claim 1 of the instant application is fully encompassed by claim 1 of ’969 as discussed above. Regarding claims 5 and 6 of the instant application, ‘969 does not specifically teach a concave or convex bracing surface. However, Whitehead teaches a fastener extractor device including a bracing surface having concave and convex surfaces (surfaces 32, 34 in fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the bracing surface in a concave or convex shape, as this shape allows easy engagement and twisting with a workpiece as taught by Whitehead ([0015]). Regarding claims 16-18 of the instant application, ‘969 does not teach the claimed cavity-transition feature or wall-transition features. However, these features are disclosed in Whitehead (see rejection below for full discussion of how these limitations are described in Whitehead). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the claimed cavity-transition features and wall-transition features for the predictable result of connecting the torque-tool body with the shank body when the shank body has a larger diameter than the torque-tool body as shown by Whitehead (fig 1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites “the at least one torque-tool body being positioned opposite to the drive head, along the at least one shank body.” Is this attempting to claim that the drive head and each torque tool body are on opposite sides of the shank bodies? This limitation becomes difficult to parse as specific first and second torque-tool bodies and shank bodies are recited. Is this limitation fulfilled by the first torque-tool body being opposite to the drive head on the second shank  body, or is the first torque-tool body only intended to be on an opposite side of the first shank body? Further, this limitation appears to be unnecessary, as the claim later recites “the first torque-tool body being…connected to the first shank body, opposite the drive head” and “the second torque-tool body being…connected to the first shank body, opposite the drive head.” These later recitations appear to more clearly claim the same limitation in the unclear section of the claim and will be interpreted as such for the purposes of this examination. 
Claim 15 is rejected as indefinite due to its dependency upon rejected claim 14 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec (US 4970922, previously cited) in view of Jackman (US 1798944, previously cited).
Regarding claim 1, Krivec teaches a fastener extractor device comprising: at least one shank body (21); at least one torque-tool body (22, 23), a first base (at element 24); the torque-tool body comprising a plurality of laterally-bracing sidewalls (30) and at least one engagement feature (25); the at least one engagement feature being an engagement cavity (shown in fig 1); the first base being oriented perpendicular to each of the plurality of laterally bracing sidewalls (as shown in fig 1, the sidewalls are vertical while the first base is horizontal; also described in col 3, lines 5-10 which describes the cylindrical shape, indicating vertically oriented sidewalls); each of the plurality of laterally-bracing sidewalls comprising a first lateral edge (32), a second lateral edge (33), and a bracing surface (31); the plurality of laterally-bracing sidewalls being radially positioned about a rotation axis of the torque-tool body (shown in fig 2; rotation axis is central to the body); the at least one engagement feature being integrated into a specific sidewall among the plurality of laterally-bracing sidewalls (each engagement feature directly on sidewall); the torque-tool body being terminally and concentrically connected to the shank body (fig 1); the first lateral edge being at the intersection of the engagement cavity and the bracing surface (fig 1); the first lateral edge and the second lateral edge being positioned opposite to each other across the bracing surface (fig 1); the at least one engagement cavity partially traversing normal and into the bracing surface of the specific sidewall such that at least one engagement tooth is formed on the bracing surface of the specific sidewall (as shown in figs 1 and 2, the engagement cavities are cut normal (radially) into the torque tool body such that the sidewalls form teeth); a length of the at least one engagement tooth being less than or equal to a length of the at least one engagement cavity (fig 2, circumferential length of tooth (W1) is less than arc length of cavity); and, a width of the at least one engagement tooth extending along the rotation axis being less than or equal to a width of the at least one engagement cavity extending along the rotation axis (fig 1; vertical width of engagement tooth bounded by corners 34, 35, 36, 37 (col 3, lines 18-29) is less than width of cavity bounded by tip 24 and end 28). Krivec does not teach the first lateral edge being a sharp corner. Jackman teaches a fastener extractor device including a lateral edge (7) being a sharp corner (fig 5; p2, lines 40-48). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the lateral edge of Krivec a sharp corner in order to allow the device to displace the metal of the fastener to maintain continuous engagement with the fastener as taught by Jackman (p2, lines 65-70). 
Regarding claims 4-6, Krivec, as modified, teaches all the limitations of claim 1. Krivec further teaches the bracing surface is a flat surface (fig 1 shows flat end 24; see also col 4, lines 45-47 describing they may be flat-sided); wherein the bracing surface is a concave surface (fig 1; lateral edge 32 of bracing surface is concave); and wherein the bracing surface is a convex surface (fig 1; lateral edge 33 of bracing surface is convex).
Regarding claims 10-13, Krivec, as modified, teaches all the limitations of claim 1 as described above. Krivec further teaches the at least one engagement feature comprises a plurality of engagement features being radially positioned about the rotation axis of the torque-tool body and (shown in fig 2), each of the plurality of engagement features being integrated into a corresponding sidewall from the plurality of laterally-bracing sidewalls (each engagement feature formed directly on a sidewall 31); the torque-tool body further  comprising a second base (fig 1; at interface between elements 22 and 21), the second base being oriented perpendicular to each of the plurality of laterally-bracing sidewalls (sidewalls are vertically oriented while bases are horizontal), and the shank body (21) being adjacently connected to the second base, opposite to the first base (shown in fig 1); wherein the entire cross section of the engagement cavity is parallel to the first base and the second base (cross section shown in fig 2); and the torque tool-body tapering from the second base towards the first base (as shown in fig 1).
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec and Jackman as applied to claim 1 above, and further in view of Wright (US 6698316, previously cited).
Regarding claim 2, Krivec teaches all the elements of claim 1 as described above. Krivec further teaches the engagement cavity comprising a curved portion (26) positioned adjacent to the first lateral edge of the specific sidewall (fig 2). Krivec does not teach the engagement cavity comprising a straight portion. Wright teaches a fastener extractor device (fig 13) comprising an engagement cavity (204) wherein an entire cross section of the engagement cavity comprises a curved portion and a straight portion (as shown in fig 13), the curved portion being positioned adjacent to a first lateral edge (edge of tooth 202), the straight portion being positioned adjacent to the curved portion opposite the first lateral edge and the straight portion extending from the curved portion to a second lateral edge of an adjacent sidewall (see 112b rejection above; straight portion extends from curved portion to edge of opposite tooth 202). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to form the engagement cavity of Krivec to have straight and curved portions in order to shape the properly shape the tool for engaging a specific fastener as taught by Wright (col 9, lines 43-55).
Regarding claim 3, Krivec, as modified, teaches all the limitations of claim 2 as described above. Krivec further teaches the engagement cavity traversing normal and into a portion of the bracing surface of the specific sidewall without traversing into a remaining portion of the bracing surface of the specific sidewall (the remaining portion forms tooth); the remaining portion of the bracing surface of the specific sidewall being flat (described col 4, lines 45-47). Wright further teaches an arc length of the curved portion being larger than a length of the remaining portion (flat outer part of protrusion 202) of the bracing surface of the specific sidewall and less than a length of the straight portion (shown in fig 13).
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec and Jackman as applied to claim 1 above, and further in view of Neto (US 2016/0067853, previously cited).
Regarding claim 7, Krivec teaches all the elements of claim 1 as described above. Krivec does not teach a drive head connected to the shank body. Jackman teaches a fastener extractor device including a drive head (5) terminally and concentrically connected to a shank body (fig 1, shank body below drive head 5), and a torque tool (at bottom of tool including element 6, 7, 8) body being positioned opposite to the drive head along the shank body (as shown in fig 1). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include a drive head opposite the torque tool body and concentric to the shank body of Krivec in order to provide a means for attaching a tool such a wrench for driving the device as taught by Jackman (p 2, lines 25-29). Krivec does not teach an external thread extending along the shank body. Neto teaches a fastener extractor device including at least one external thread (80), the external thread extending along a shank body (64), in between a torque-tool body (82) and a drive head (78), the external thread being laterally connected to the shank body (fig 6). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include threads along the shank body of Krivec in between the torque tool body and drive head in order to allow the extractor to threadably engage an internally threaded tubular sleeve in order to assist with the positioning of the extractor as taught by Neto ([0013]).
Regarding claims 8-9, Krivec, as modified, teaches all the limitations of claim 7 as described above. Krivec does not teach the fastener extractor including a tubular sleeve with an internal thread. Neto teaches a tubular sleeve (62), an internal thread (shown at element 68 of fig 6), the internal thread being positioned within the tubular sleeve, the internal thread extending along the tubular sleeve, the internal thread traversing into the tubular sleeve (fig 6, thread extends axially within the sleeve), the shank body being concentrically positioned within the tubular sleeve (fig 4), the internal thread being mechanically engaged to the external thread ([0051]); and a nut (hexagonal end of sleeve 62 shown in fig 6), the nut being terminally and concentrically connected to the tubular sleeve (fig 6), and the shank body being positioned within the nut (fig 4). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the threaded tubular sleeve with internal thread and nut on the extractor device of Krivec in order to assist with the positioning of the extractor on the fastener as taught by Neto ([0013]). 
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec and Jackman as applied to claim 1 above, and further in view of Fruhm (US 6352011, previously cited).
Regarding claim 14, Krivec as modified, teaches all the limitations of claim 1 as described above. Krivec further teaches the at least one shank body comprising a first shank body (21), the at least one torque tool body comprises a fist torque tool body (22, 23), the first torque tool body being terminally and concentrically connected to the first shank body (fig 1). Krivec does not teach a drive head, or a second shank body and second torque-tool body having substantially the same arrangement and structure of the first shank body and first torque-tool body. Fruhm teaches an extractor device including a drive head (14), first and second shank bodies (28, 30), and first and second torque tool bodies (24, 26), the drive head being terminally and concentrically connected to the first shank body and the second shank body (fig 1), the first shank body and second shank body being positioned opposite to each other across the drive head (fig 1); the first and second torque tool bodies being terminally and concentrically connected to the first and second shank bodies opposite the drive head (fig 2). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the fastener extractor device of Krivec with a second shank body and second torque tool body arranged opposite each other across a drive head to provide the device with the capability of engaging differently sized fasteners and allowing a chuck tool to drive the tool as taught by Fruhm (col 1, lines 39-43; col 3, lines 36-41).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec, Jackman, and Fruhm as applied to claim 14 above, and further in view of Neto (US 2016/0067853, cited by applicant).
Regarding claim 15, Krivec, as modified, teaches all the limitations of claim 14 as described above. Krivec does not teach first or second external threads. Neto teaches a fastener extractor device including an external thread (80), the external thread extending along a shank body (64), in between a torque-tool body (82) and a drive head (78), the external thread being laterally connected to the shank body (fig 6). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include first and second external threads along each of the first and second shank body of Krivec (as modified by Fruhm) in between the torque tool body and drive head in order to allow the extractor to threadably engage an internally threaded tubular sleeve in order to assist with the positioning of the extractor as taught by Neto ([0013]).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krivec and Jackman as applied to claim 1 above, and further in view of Whitehead et al (US 2011/0252925, previously cited).
Regarding claim 16, Krivec teaches all the limitations of claim 1 as described above. Krivec does not teach at least one cavity transition feature or a plurality of wall-transition features. Whitehead teaches a fastener extractor device including at least one cavity-transition feature (figs 1, 2; chamfer connecting engagement cavity and shank body), a plurality of wall-transition features (figs 1, 2; chamfer connecting sidewall and shank body); the cavity-transition feature being terminally integrated into the engagement cavity, adjacent to the shank body; and, each of the plurality of wall-transition features being terminally integrated into a corresponding laterally-bracing sidewall from the plurality of laterally-bracing sidewalls, adjacent to the shank body (see annotated fig 2 below). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include cavity-transition features and wall-transition features in the tool of Krivec in order to achieve the predictable result of providing a transition from the narrower torque tool body to the wider shank body as taught by Whitehead (shown in figs 2, 3).
Regarding claims 17 and 18, Krivec, as modified, teaches all the limitations of claim 16 as described above. Whitehead further teaches the cavity-transition feature comprising a first feature end and a second feature end; the first feature end being positioned offset from the shank body; the second feature end being positioned adjacent to the shank body (see annotated fig 2 below); and, the cavity-transition feature tapering from the first feature end to the second feature end (shown in fig 1); and the at least one engagement cavity comprising a plurality of engagement cavities; the at least one cavity-transition feature comprising a plurality of cavity-transition features, and each of the plurality of cavity-transition features being terminally integrated into a corresponding engagement cavity from the plurality of engagement cavities, adjacent to the shank body (shown in fig 2).

    PNG
    media_image1.png
    348
    543
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 29 Apr 2022 have been fully considered but they are not persuasive. Applicant argues that the claim amendments overcome the previous double patenting and 112b rejections. However, these rejections still apply as discussed in detail above. Applicant provides arguments regarding Whitehead and claim 1. However, Whitehead is no longer being applied to the rejection of claim 1. Applicant further argues that Krivec does not teach the claimed “first base being oriented perpendicular to each of the plurality of laterally bracing sidewalls.” Examiner respectfully disagrees. As the sidewalls of Krivec are formed with cylindrical outer surfaces (col 3, lines 5-10) these surfaces are perpendicular to the base. Figure 1 of Krivec explicitly shows the first base (24) being horizontal with the sidewalls (30) being vertically oriented (see for example the left sidewall of figure 1 which explicitly shows vertical sidewall 30 at edge of tool). While the sidewalls may be helical, they are still vertically oriented as compared to the horizontal base and are therefore perpendicular to the base as claimed. 
Applicant further argues that Krivec does not teach the claimed sharp corner. However, Jackman renders this feature obvious as detailed in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0003967 is cited to show another example of a similar extractor with engagement cavities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723